NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

STANLEY DIDDIER CHAN LOPEZ,                     No.    14-73085

                Petitioner,                     Agency No. A200-953-442

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Stanley Diddier Chan Lopez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and protection under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.

      The BIA did not err in concluding that Chan Lopez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (to demonstrate social group membership, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))); see also Santos-Lemus v. Mukasey, 542 F.3d 738, 744–46 (9th

Cir. 2008) (holding that young men who resist gang violence in El Salvador do not

constitute a particular social group), abrogated in part by Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1093 (9th Cir. 2013). Thus, Chan Lopez’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Chan Lopez failed to show he will more likely than not be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION DENIED.




                                          2                                    14-73085